Citation Nr: 0721096	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from September 1954 to 
December 1957 and from December 1957 to October 1974.  He 
died in December 2001.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was preciously remanded by the Board in September 
2004.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its September 2004 remand, the Board requested that the 
veteran's service personnel records be obtained.  The Board 
also requested that all records from the VA medical centers 
in West Los Angeles and Loma Linda, California, from 1999 to 
December 2001 be obtained.  The Board further requested that 
treatment records from Dr. George Chonkich, Dr. Terence 
Lewis, and the record of the initial consultation done 
sometime between June 3, 2001, and June 7, 200l, by Dr. 
Godfrey of the Loma Linda University Physicians Medical 
Group, Inc., in Loma Linda, California, be obtained and 
associated with the claims folder.  

The Board also requested that the veteran's claims folder be 
reviewed by an appropriate VA physician for the purpose of 
obtaining an opinion regarding any etiology between the 
veteran's active service and the cause of his death.  The 
veteran's claims folder was to be made available to the 
physician and the physician was to note that the veteran's 
complete claims file was reviewed.  The physician was to, 
based on a review of the evidence, provide an opinion on 
whether it was at least as likely as not that the veteran's 
carcinoma was related to active service, to include exposure 
to environmental hazards, such as chemicals, while serving in 
artillery units and at White Sands Missile Range at Fort 
Bliss, Texas, and exposure to Agent Orange (AO) while serving 
in the Republic of Vietnam.  The physician was to provide 
complete rationale based on sound medical principles for all 
expressed opinions and conclusions.

In conjunction with the Board remand, the AMC obtained copies 
of all the above referenced treatment records and the 
veteran's service personnel records and associated them with 
the claims folder.  

With regard to the requested opinion, the Board notes that a 
VA examination report was prepared in January 2005.  The 
report was prepared by a physician's assistant and not a 
physician as was required in the September 2004 Board remand.  
Moreover, there appears to be some discrepancy in the report 
prepared by the physician's assistant.  In one section of the 
report, the physician's assistant indicated that other than 
the likely exposure to AO the veteran had in Vietnam, there 
was no other evidence seen in the record suggestive of any 
exposure which would have led to the later development of 
basaloid squamous cell carcinoma, which was in fact the final 
pathology. 

In another section of the report, the physician's assistant 
indicated that there was no relationship between the final 
diagnosis/cause of death and any inservice incident of 
exposure.  The physician's assistant stated that the final 
diagnosis of basaloid squamous cell carcinoma was not a 
sarcoma or a respiratory malignancy and was not considered to 
be related to AO exposure.  

In his June 2007 written argument, the veteran's 
representative noted that the file review was conducted by 
physician's assistant and not an appropriate VA physician.  
The representative further noted that there was no evidence 
reflected in the report that a physician exercised any 
supervision over the actions and findings of the Physician's 
assistant or that the report was approved by a VA physician.  

The representative also noted the apparent discrepancy in the 
report with regard to the effect of the veteran's exposure to 
AO.  

The Board notes that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall be service connected if they manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  The Board further observes that in Combee v. Brown, 
the United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance." Id.

The Board notes that the September 2004 remand specifically 
requested that the claims folder be reviewed by a VA 
physician and that the VA physician was to be the one to 
supply the requested opinion.  The veteran's representative 
has noted the noncompliance and the Board is in agreement 
with the representative.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed by an appropriate VA physician, 
preferably an oncologist, for the purpose 
of obtaining an opinion regarding any 
etiology between the veteran's active 
service and the cause of his death.  The 
veteran's claims folder should be made 
available to the physician and the 
physician should note that the veteran's 
complete claims file was reviewed.  Based 
on a review of the evidence, the 
physician is requested to provide an 
opinion on whether it is at least as 
likely as not that the veteran's 
carcinoma was related to active service, 
to include exposure to environmental 
hazards, such as chemicals, while serving 
in artillery units and at White Sands 
Missile Range at Fort Bliss, Texas, and 
exposure to AO while serving in the 
Republic of Vietnam.  The physician 
should provide a complete rationale based 
on sound medical principles for all 
expressed opinions and conclusions.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


